DETAILED ACTION
This office action is based on the claim set submitted and filed on 03/24/2020.
Claims 1-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).

Claim 4 and 11 recites “transmitting, as the alert, a message to both the first user and the second user, wherein the message indicates that there is no potential risk in the geographical location”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0018]; the alert is sent or transmitted to the first and second user if a risk exists. 
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 are drawn to a method, Claims 8-14 are drawn to an art of manufacturer (readable storage medium), and Claims 15-20 are drawn to a system, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process for determining a patient condition and risk level to provide a decision for a recommended or alternative patient care plan. This abstract idea could have been performed mentally but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient most suitable therapy regime for which both the instant claims and the abstract idea are defined as mental process. 
see 2106
Independent claims 1, 8, 15 recite the limitations for:
obtain[ing] a biometric scan of a first user and a second user, wherein the first user and the second user are within a predetermined geographical location; identify[ing] one or more records associated with the first user and one or more records associated with the second user based on the biometric scan; analyze[ing] the one or more records associated with the first user and the one or more records associated with the second user; determine[ing], from the analyzing, whether a risk threshold is exceeded 
The limitations, given the broadest reasonable interpretation, covers performance of the limitation in the mind that constitute Mental Processes but for the recitation of generic computer components. The claimed concept in the context of this claim encompasses the user manually the ability to use biometric information to correlate to a patient record, observe data of the patient record, analyze the data, determine a risk level which are steps that constitute Mental Processes classified as observing, evaluating, judging, and provide an opinion. This abstract idea could have been performed mentally but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient recommendation care steps for which both the instant claims and the abstract idea are defined as mental process.
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 

This judicial exception is not integrated into a practical application. In particular, the claims 1, 8, 15 recite additional element such as “processor, computer readable storage medium/ memory” to perform the steps of obtaining data, processing and determining while using a computer to perform steps mentioned above, see (Applicant, 0038, 0041, 0052). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., database, server, engine) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea and they do not impose any meaningful limitations on practicing the abstract idea as such none of the hardware in the claim(s) offer a meaningful limitation beyond generally linking the use of the [system; method] to a particular technological environment that is, implementation via computers, see MPEP 2106.05(h). Additionally, the claims recites the step of “display[ing] an alert to the first user and the second user” which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and post/extra-solution activity, See MPEP § 2106.05(g). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, 

The claims do not include additional elements that amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processor, computer readable storage medium/ memory); and the generic computer components merely perform generic computer functions (i.e. collecting data, analyzing, and displaying). The generic computing elements (server, parsing engine, database) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-7, 9-14, and 16-20 include all of the limitations of claim(s) 1, 8, and 15, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
“compare[ing] the one or more records associated with the first user to the one or more records of the second user; identify[ing] that the first user has a susceptibility that is uncomplimentary to the second user, wherein identifying that the susceptibility is uncomplimentary indicates that the risk threshold is exceeded.” in claims 2, 9, 16, that, under the broadest reasonable interpretation, covers performance of the claim using human mind where the claim encompass a user compare different records and identify difference indicating risk, but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. 
 “creat[ing] a risk minimization action plan; transmit[ting] the risk minimization action plan to the first user as the alert” in claim 3, 10, 17, that, under the broadest reasonable interpretation, covers performance of the claim using human mind where the claim encompass a user create a risk remediation plan and apply or assign it to a risk user, but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recites the step of “transmit[ting]” which is a nominal or tangential addition to the abstract idea and does Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.
 “compare[ing] the one or more records associated with the first user to the one or more records of the second user” in claim 4, 11, 18, and “identify[ing] that the first user has a susceptibility that is  complimentary to the second user, wherein identifying that the susceptibility is complimentary indicates that the risk threshold is not exceeded; transmit[ting], as the alert, a message to both the first user and the second user, wherein the notifying, by the one or more processors, the second user via a mobile electronic device of the second user of an opportunity to assist the first user” in claim 4, 11, that, under the broadest reasonable interpretation, covers performance of the claim using human mind where the claim encompass a user compare different records and identify difference indicating risk and assign a plan, but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claim recites additional element(s) such as “processors, mobile electronic device” that implements the identified abstract idea. These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., processors, mobile electronic device) and includes known hardware components, such that See, MPEP §2016.05(d)). Moreover, the “transmit[ting]” steps, have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(iv) “Receiving or transmitting data over a network” has been found to be a well-understood, routine, and conventional activity , e.g. see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.
 “notify[ing] the second user via a mobile electronic device of the second user of an opportunity to assist the first user” in claim 5, 12, 19, that, under the broadest reasonable interpretation, covers performance of the claim using human mind where the claim encompass a user to provide information, but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not  element have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., mobile electronic device) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. The claim does not include additional elements that amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment. The generic computing elements (mobile electronic device) is/are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions, (See, MPEP §2016.05(d)).
“determine[ing] whether a risk threshold is exceeded includes: calculate[ing] a risk score from the analysis of the one or more records respectively associated with the first and second users” in claim 6, 13, 20, that, under the broadest reasonable interpretation, covers performance of the claim using human mind where the claim encompass a user to identify a threshold and calculate a risk score, but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not 
 “identify[ing] that the first user has a higher risk score than the second individual; transmit[ting] to a mobile electronic device of the first user a risk minimization action plan as the alert” in claim 7, 14, that, under the broadest reasonable interpretation, covers performance of the claim using human mind where the claim encompass a user compare different records and identify difference in a risk scores and assign a plan, but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claim recites additional element(s) such as “mobile electronic device” that implements the identified abstract idea. These additional element have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e. mobile electronic device) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. The claims recites the step of “transmit[ting]” which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and post/extra-solution activity, See MPEP § 2106.05(g). The claim does not include additional elements that amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a See, MPEP §2016.05(d)). The generic computing elements (mobile electronic device) is/are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions, (See, MPEP §2016.05(d)). Moreover, the “transmit[ting]” steps, have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(iv) “Receiving or transmitting data over a network” has been found to be a well-understood, routine, and conventional activity , e.g. see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.

The examiner notes that while independent claim 8 does not recite any structure that have a physical or tangible form to show other than a procreation of signals and the applicant's specification [0048] provides some non-limiting examples of a “computer readable storage medium”, the specification includes a statement that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se...”. As such, no additional 35 U.S.C 101 rejection is being given. See MPEP 2106.03.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Bitran et al. (US 2017 /0039339 A1 – “Bitran”) in view of in view of Swope et al. (US 2007/0047770 A1- hereinafter “Swope”) 

Regarding Claim 1, Bitran teaches a computer-implemented method for identifying health risks associated with a user, the method comprising:
obtaining, by one or more processors, a biometric …of a first user and a second user, wherein the first user and the second user are within a predetermined geographical location Bitran discloses obtaining biometric data of a user [interpreted as first user] and a group of users [interpreted as second user] who are present at a target location [0003], [0011], [0014], 
identifying one or more records associated with the first user and one or more records associated with the second user … Bitran discloses different medical records and each medical record is associated with a user among a group of users [associated with the first user and one or more records associated with the second user] (Bitran: [0036]
analyzing the one or more records associated with the first user and the one or more records associated with the second user Bitran discloses a plurality of users [interpreted as first and second] present at in the same location and information received from all users where medical record of each user is analyzed (Bitran: [0019], [0032], [0037]-[0038])
determining, from the analyzing, whether a risk threshold is exceeded Bitran discloses based on analyzing a user health information and determined that the user among other users is sick/ill, a warning is generated as such a health risk level is greater [exceeded] than a predetermined threshold (Bitran: [0038]-[0039], [0042])
displaying an alert to the first user and the second user Bitran discloses when a risk level is greater than a threshold, a warning [alert] is displayed where a warning is displayed to target user and registered users (Bitran: [0040], [0042]-[0043], [0049])
Bitran discloses a biometric data however Bitran does not expressly discloses biometric scan and associating medical record based on the biometric scan.
Swope teaches
obtaining, by one or more processors, a biometric scan Swope discloses using a biometric reader to include fingerprint scanner, an iris scanner a facial scanner, to obtain and collect biometric data [biometric scan] for each individual among plurality of individuals/users [interpreted as first user and a second user] Swope: [0011], [0029], [0046], [0051], [0065])
identifying one or more records associated with the … user … based on the biometric scan Swope discloses a database comprising enrolled users and medical profile [medical record] corresponding to biometric characteristics (e.g. iris, fingerprint and facial data) of each individual that can be retrieved (Swope; [Fig. 5, 6A-B], [0049], [0070], [claim 1]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Bitran to incorporate the use of biometric scan and link it to a user medical record or information, as taught by Swope which helps provides a quick identification of an individual and save time (Swope: [0002]-[0003]).

Regarding Claim 2, the combination of Bitran and Swope teaches the method of claim 1, wherein determining whether a risk threshold is exceeded includes:
comparing the one or more records associated with the first user to the one or more records of the second user Bitran discloses correlating [comparing] health data [medical records] 
identifying that the first user has a susceptibility that is uncomplimentary to the second user, wherein identifying that the susceptibility is uncomplimentary indicates that the risk threshold is exceeded Bitran discloses a user medical records may be used to identify if a person/user [first user] has a medical condition (e.g. influenza) [susceptibility] that is considered high health risk [uncomplimentary] to one or more user of other group [second user] and based on the risk is determined to be greater [exceeded] than a threshold (Bitran: [0038]-[0039], [0042], [0046], [0048]).

Regarding Claim 3, the method of claim 2, further comprising:
responsive, to identifying the risk threshold is exceeded, creating, by the one or more processors, a risk minimization action plan Bitran discloses an activity warning which provides an alert of optional heath risk when the risk is greater than threshold and as such enabling to take mitigation actions to reduce risk [interpreted as risk minimization action plan] (Bitran: [0039]-[0041]
transmitting the risk minimization action plan to the first user as the alert Bitran discloses sending activity warning to target user [first user] to mitigate actions to reduce or decrease risk [minimization action plan] (Bitran: [0041]-[0042], [0049], [0052]).

Regarding Claim 4, the method of claim 1, further comprising:
comparing the one or more records associated with the first user to the one or more records of the second user Bitran discloses correlating [comparing] health data [medical records] 
identifying that the first user has a susceptibility that is complimentary to the second user, wherein identifying that the susceptibility is complimentary indicates that the risk threshold is not exceeded Bitran discloses a user medical records may be used to identify if a person/user [first user] has a medical condition (e.g. influenza) [susceptibility] that is considered low health risk [complimentary] to one or more user of other group [second user] and based on the risk is determined to be not greater [not exceeded] than a threshold (Bitran: [0038]-[0039], [0042], [0046], [0048])
transmitting, as the alert, a message to both the first user and the second user, wherein the message indicates that there is no potential risk in the geographical location Bitran discloses a warning such as an alert for a risk level for a target location [geographical location] where a warning is generated indicating a risk level that can be expressed on a scale of 1-10 where 1 is very low or no risk level [no potential risk] while 10 is very high risk level and the warning is sent to one or more users devices displaying the warning [message] (Bitran: [0026], [0039]-[0040], [0048]-[0049]).

Regarding Claim 6, the combination of Bitran and Swope teaches the method of claim 1, wherein determining whether a risk threshold is exceeded includes:
calculating, by the one or more processors, a risk score from the analysis of the one or more records respectively associated with the first and second users Bitran discloses a risk level [score] is determined [calculating] for a user [first user] and each user of other registered users 

Regarding Claim 7, the combination of Bitran and Swope teaches the method of claim 6, further comprising:
identifying that the first user has a higher risk score than the second individual Bitran discloses a sick/ill user demonstrating a medical/health condition [first user] and present at a location with a group of users [second user] where the sick user would be presenting a higher risk score than the groups users [second user] (Bitran: [0038], [0046]-[0047]
transmitting to a mobile electronic device of the first user a risk minimization action plan as the alert Bitran discloses sending activity warning to target user [first user] to mitigate actions to reduce or decrease risk [minimization action plan] (Bitran: [0041] [0049], [0052]).

Regarding Claim 8, Bitran reaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processors to perform a function (Bitran: [0069]), the function comprising
 claim 8 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claims 9-11 and 13-14, the claims recite substantially similar limitations to claims 2-4 and 6-7, as such, are rejected for similar reasons as given above

Regarding Claims 15, Bitran teaches a system comprising:
a memory (Bitran: [0069]),; and
a processor in communication with the memory (Bitran: [0069]), the processor being configured to perform operations comprising:
claim 15 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claim 16-18 and 20, the claims recite substantially similar limitations to claims 2-4 and 6, as such, are rejected for similar reasons as given above.


Claims 5, 12, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Bitran et al. (US 2017 /0039339 A1 – “Bitran”) in view of in view of Swope et al. (US 2007/0047770 A1- hereinafter “Swope”) in view of Saurabh et al. (machine translated IN 201611003937 A- “Saurabh”)

Regarding Claim 5, the combination of Bitran and Swope teaches the method of claim 4, further comprising:
The combination of Bitran and Swope discloses a notification is pushed to other users to minimize risk however does not expressly discloses notifying a user of an opportunity to assist another user.
Saurabh teaches 
notifying, by the one or more processors, the second user via a mobile electronic device of the second user of an opportunity to assist the first user Saurabh discloses a notification message is pushed to recipient [first user] and donor [second user] where a donor [second user] 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Bitran and Swope to incorporate the notifying a user(s) to provide an help or assistance to another user(s), as taught by Saurabh which helps saving time in location a donor and saving patient(s) life (Saurabh: [p. 2]).

Regarding Claim 12 and 19, claims 12 and 19 recite substantially similar limitations to claims 5, as such, are rejected for similar reasons as given above.


“Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2016/0170998 	Crowd-Based Scores for Locations from Measurements of Affective Response
WO 00/13588		Verification of Human Medical Data
US 2009/0284348		Incident Response System
https://ieeexplore.ieee.org/abstract/document/7988025/ Blood Donation And Life Saver-Blood Donation App

The references are relevant since it discloses identifying risk among one or more user(s), determine risk level and facilitating a process for providing an assistance between users to minimize the risk.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626